Title: 1781 January 11. Thursday.
From: Adams, John
To: 


       Returned from the Hague to Leyden. Was present from 12. to one O Clock, when the Praeceptor gave his Lessons in Latin and Greek to my Sons. His Name is Wenshing. He is apparently a great Master of the two Languages, besides which he speaks French and Dutch very well, understands little English, but is desirous of learning it. He obliges his Pupills to be industrious, and they have both made a great Progress for the Time. He is pleased with them and they with him. John is transcribing a Greek Grammar of his Masters Composition and Charles a Latin one. John is also transcribing a Treatise on Roman Antiquities, of his masters writing. The Master gives his Lessons in French.
       This Day Dr. Waterhouse, Mr. Thaxter and my two Sons dined with me at the Cour de Hollande, and after Dinner, went to the Rector Magnificus, to be matriculated into the University. Charles was found to be too young, none under twelve Years of Age being admitted. John was admitted, after making a Declaration that he would do nothing against the Laws of the University, City or Land.
       I wish to be informed concerning the Constitution and Regulations of this University. The Number of Professors, their Characters. The Government of the Students both in Morals and Studies. Their Manner of Living—their Priviledges &c. &c.
      